IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


HOUSING AND REDEVELOPMENT        : No. 301 MAL 2016
INSURANCE EXCHANGE               :
                                 :
                                 : Petition for Allowance of Appeal from
          v.                     : the Order of the Commonwealth Court
                                 :
                                 :
COUNTY OF LACKAWANNA AND         :
JOSEPH P. DURKIN                 :
                                 :
COUNTY OF LACKAWANNA             :
                                 :
          v.                     :
                                 :
                                 :
DOMINICK VERRASTRO, HOUSING      :
AND REDEVELOPMENT INSURANCE      :
EXCHANGE AND FOXCO INSURANCE     :
MANAGEMENT SERVICES, INC. AND    :
JOSEPH P. DURKIN, INDIVIDUALLY   :
AND T/D/B/A JD INSURANCE         :
CONSULTANTS                      :
                                 :
                                 :
PETITION OF: LACKAWANNA COUNTY   :

HOUSING AND REDEVELOPMENT        : No. 302 MAL 2016
INSURANCE EXCHANGE               :
                                 :
                                 : Petition for Allowance of Appeal from
        v.                       : the Order of the Commonwealth Court
                                 :
COUNTY OF LACKAWANNA AND         :
JOSEPH P. DURKIN                 :
                                 :
                                 :
COUNTY OF LACKAWANNA             :
                                 :
          v.                     :
                                 :
                                 :
DOMINICK VERRASTRO, HOUSING      :
AND REDEVELOPMENT INSURANCE            :
EXCHANGE AND FOXCO INSURANCE           :
MANAGEMENT SERVICES, INC. AND          :
JOSEPH P. DURKIN, INDIVIDUALLY         :
AND T/D/B/A JD INSURANCE               :
CONSULTANTS                            :
                                       :
                                       :
PETITION OF: LACKAWANNA COUNTY         :


                                   ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.




                     [301 MAL 2016 and 302 MAL 2016] - 2